JAMES HUNTER, III, Circuit Judge,
dissenting:
We fully agree with the majority opinion’s affirmance of the district court’s holding that the City violated the notice and hearing requirements of the regulations, and that such violation states a claim under section 1983, 42 U.S.C. § 1983 (1982). We also agree that this statutory ground is dispositive, and thus that this court need not consider the fourteenth amendment due process claim.1 We dissent, however, from the majority’s conclusion that a remand is necessary to determine whether a hearing would have made a difference in the suspension of the class members’ benefits.
The majority opinion concludes that the district court erred in assuming that the City would not comply with any decision by the Commonwealth to reinstate the class members to the WIC program, and thus that a hearing would not have benefited the class members. Although the majority’s conclusion is legally sound, the fact of the matter is that the district court did not hinge its decision to award only nominal damages on this erroneous assumption. Instead, from the very beginning of this litigation, the district court’s ratio decidendi was that the City acted legally and properly in dropping the class members from the WIC program. By concentrating on the district court’s subsequent dictum, the majority opinion does not treat the actual holding below, and orders an unnecessary, and indeed duplicative, remand.
In its opinion denying preliminary injunctive relief to the class members, the district court stated the essential holding of this case. Noting that “[njeither the regulation nor the contract [with the Commonwealth] specifically repose exclusive authority to decide when to implement the priorities in either the state or the city agency,” the district court found that the City, faced with its own forecast of funds exhaustion, *267was not foreclosed from implementing the priority system to bring the program within budget. 459 F.Supp. 883, 896 (E.D.Pa. 1978). Indeed, the district court found that given the City’s statistical figures and knowledge at the time of its decision, the Commonwealth’s suspect monitoring system, and the Commonwealth’s refusal to indemnify the City for possible program overruns, that the City acted reasonably and permissibly. 459 F.Supp. at 898. Thus, the district court held that even if the plaintiff class members were unlawfully denied process, they were properly removed from the WIC program. Id. We do not find, and the majority does not address, any error in this holding.
In its second opinion in this case, the district court incorporated its findings of fact and conclusions of law from the first opinion, 572 F.Supp. 605, 610 (E.D.Pa.1983), and reiterated its holding that “the City’s choice [in implementing the priority scheme] was permissible and reasonable at the time.” Id. at 612. The court then went on, however in response to an argument raised by plaintiffs, to discuss an alternative ground for its decision. Assuming “for the sake of argument,” id. at 619, that the Commonwealth would have decided at a hearing that the City wrongfully implemented the priority system, the court opined that the City probably would have disregarded the Commonwealth anyway. Id. The majority opinion, by putting its focus on this extraneous discussion of the district court, effectively ignores the essential holding of the district court, and remands for further proceedings; proceedings, in our view, which are unnecessary. Because we find no reason to overrule the district court on its holding that the City, under the circumstances known to it at the time, properly implemented the priority system, we would affirm the district court’s award of nominal damages only to the class plaintiffs.2

. In this regard, we agree with Judge Seitz that Judge Gibbons’ discussion of WIC eligibility as a "property interest” is unnecessary to the resolution of either the statutory claim or any damage claims. The class members base their statutory § 1983 claim on the lack of notice and hearing. Once they establish that they were wrongfully denied this statutory process, a violation of § 1983 exists. Whether the substantive right (i.e., WIC benefits) rises to the level of a "property interest” is irrelevant both to the establishment of the statutory claim and to any subsequent damage calculation. In Eder v. Beal, 609 F.2d 695 (3d Cir.1979), this court held that the "optional” nature of eyeglass benefits had no effect on a claim by beneficiaries that they were denied benefits without the requisite notice. The court reasoned that once a state elects to participate in even an “optional” program, they must comply with the Federal regulations that govern that program. To establish a claim for damages, therefore, the evidence need not show that WIC benefits rise to the level of a "property interest,” but only that the grant of notice and hearing would have made a difference in the plaintiffs’ removal from the WIC rolls, even if the benefits are "optional.”


. Because we disagree that a remand is necessary, we do not join in the majority opinion’s discussion of burden of proof allocation.